DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 02 Feb 2022, in which claims 4 and 11 are amended, withdrawn claims 14-20 are canceled, and new claims 21-26 are added; and Applicant's Supplementary Amendment and Remarks, filed 25 Feb 2022, in which claim 25 is amended.

This application is a domestic application, filed 23 Dec 2019; and claims benefit of provisional application 62/784,142, filed 21 Dec 2018.

Claims 1-13 and 21-26 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and new claims 21-26, in the reply filed on 02 Feb 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 Feb 2022.

Applicant’s election of species of polyethylene glycol in the Supplemental reply filed on 25 Feb 2022 is acknowledged.
Upon reconsideration of the teachings of the prior art such as Wu (US 8,415,467 B2, issued 09 Apr 2013, cited in PTO-892), this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon-Cortes et al. (Journal of Biorepository Science for Applied Medicine, 2014, 2, p1-9, cited in PTO-892) in view of Price et al. (Lab Chip, 2009, 9, p2484-2494, cited in PTO-892).
Chacon-Cortes et al. teaches DNA extraction protocols known in the art. These methods vary from very basic manual protocols to more sophisticated methods included in automated DNA extraction protocols. Choosing a suitable method is still a process that requires consideration of many different factors. (page 1, abstract) Chacon-Cortes et al. teaches DNA extraction methods commonly used for extraction from whole blood samples include solid-phase DNA extraction methods such as magnetic beads methods in which the removal of contaminants is performed using sodium chloride/polyethylene glycol and DNA precipitation is performed using magnetic beads. (page 3, table I) Chacon-Cortes et al. teaches purification of DNA using the liquid/solid-phase approach can be traced back to 1979. These techniques will absorb DNA under particular pH and salt content conditions through any of the following principles: 1) hydrogen binding in the presence of a chaotropic agent to a hydrophilic matrix, 2) ionic exchange using an anion exchanger under aqueous conditions, and 3) affinity and size exclusion mechanisms. Most of these methods follow a series of similar steps to achieve cell disruption, DNA adsorption, nucleic acid washing, and final elution. (page 4, left column, paragraph 2-3) Chacon-Cortes et al. teaches DNA extraction kits have also evolved, and they are incorporated into semi- and fully automated equipment able to perform protocols from sample lysis to some downstream applications like polymerase chain reaction (PCR). They have also been incorporated into miniaturized total chemical analysis systems, which are silicon microchips, where DNA purification separation and detection are achieved). (page 4, right column, paragraph 4) Chacon-Cortes et al. teaches nucleic acid extraction techniques using magnetic separation have been emerging since the early 1990s. Chacon-Cortes et al. teaches the use of a binding buffer (1.25 M sodium chloride and 10% polyethylene glycol 6000) to bind DNA to magnetic nanoparticles, and the magnetic pellet is immobilized using an external magnet to discard the supernatant. The magnetic pellet is washed with 70% ethanol and dried. (page 5, paragraphs spanning left and right columns) Polyethylene glycol 6000 is named according to convention describing the molecular weight of the polyethylene glycol.
Chacon-Cortes et al. does not specifically disclose the method of purifying polynucleotides without use of any low-weight alcohol. (claim 1) Chacon-Cortes et al. does not specifically disclose the method of selecting polynucleotides of a desired size from a mixture of polynucleotides without use of any low-weight alcohol. (claim 13) 
Price et al. teaches as recently as the early 1990s, DNA purification was time-consuming, requiring the use of toxic, hazardous reagents. High quality DNA can now be extracted from whole blood, serum, saliva, urine, stool, cerebral spinal fluid, tissues, and cells in less time without sacrificing recovery. In order to fully appreciate the advances in DNA purification, a brief review of the history of DNA extraction is provided so that the reader has an understanding of the impact that the development of SPE techniques have had. (page 2484, abstract) Price et al. teaches the use of and potential contamination with chaotropic salt solutions and alcohols can inhibit PCR. (page 2488, paragraph spanning left and right columns) Price et al. teaches a novel two-stage device in which a C18 reversed-phase for protein capture was upstream of the monolithic DNA extraction phase. While this additional step made for a more complicated SPE, and a more complex microdevice, the extraction efficiency was improved significantly by removing ~70% of protein prior to the DNA extraction phase. This protein clean-up provided more opportunity for the DNA in the sample to interact with and bind to the solid phase and allowed for the elimination of the alcohol wash step. Eliminating this wash step reduced the chance of contamination of the eluted DNA with alcohol, a known PCR inhibitor. (page 2490, left column, paragraph 2) Price et al. teaches alternative approaches which avoid the use of chaotropic and organic reagents in the extraction process have been described. (page 2490, right column, paragraph 3) Price et al. teaches a microchip extraction from whole blood based on electrostatic interactions between DNA and an aminosilane-modified silicon open channel, in which this method offers the advantage of eliminating the use of organic solvents and chaotropic salts, both PCR inhibitors, disadvantages of this method include an incompatability between the high pH needed for DNA elution and the pH required for PCR. Price et al. teaches a pH-induced method for DNA extractions utilizing chitosan-coated silica beads and a chitosan-coated multichannel microdevice, which also avoids the use of PCR inhibitory organics and chaotropes. In contrast to the work of Nakagawa, however, the DNA elution buffer used for this method is compatible with PCR. (page 2491, left column, paragraph 1-2) Price et al. teaches silica, the most commonly used matrix for SPE, was shown to effectively bind DNA in 1979 when it was used to purify DNA from agarose gels. Slices from preparative agarose gels were dissolved in saturated sodium iodide, and silica was added in the form of ‘glass powder,’ powdered flint glass from ground scintillation vials, separated according to size by sedimentation. (page 2485, right column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Chacon-Cortes et al. in view of Price et al. in order to arrive at a method of purifying polynucleotides or selecting polynucleotides of a desired size from a mixture of polynucleotides without use of any low-weight alcohol. One of ordinary skill in the art would have been motivated to combine Chacon-Cortes et al. in view of Price et al. with a reasonable expectation of success because both Chacon-Cortes et al. and Price et al. are drawn to the field of art of DNA purification and a review of known DNA purification techniques, Price et al. teaches the use of and potential contamination with chaotropic salt solutions and alcohols can inhibit PCR and it is desired to modify methods to eliminate the alcohol wash step, and Chacon-Cortes et al. suggests the magnetic beads methods involve the removal of contaminants performed using sodium chloride/polyethylene glycol and teaches the use of a binding buffer (1.25 M sodium chloride and 10% polyethylene glycol 600) to bind DNA to magnetic nanoparticles. Regarding selecting polynucleotides of a desired size from a mixture of polynucleotides, Chacon-Cortes et al. teaches purification of DNA using the liquid/solid-phase approach using affinity and size exclusion mechanisms and Price et al. teaches purifying DNA from agarose gels separated according to size, suggesting it would have been obvious to one of ordinary skill in the art to choose the method of selecting polynucleotides of a desired size from a mixture of polynucleotides. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to arrive at a method of purifying polynucleotides or selecting polynucleotides of a desired size from a mixture of polynucleotides without use of any low-weight alcohol because Price et al. teaches it is desired to modify methods to eliminate the alcohol wash step, teaches methods where the alcohol wash step has been eliminated, and Chacon-Cortes et al. suggests the removal of contaminants performed using sodium chloride/polyethylene glycol, providing motivation to modify the method taught in the prior art by substituting an alcohol wash step with a wash using sodium chloride/polyethylene glycol and a reasonable expectation of success to substitute wash steps.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon-Cortes et al. (Journal of Biorepository Science for Applied Medicine, 2014, 2, p1-9, cited in PTO-892) in view of Price et al. (Lab Chip, 2009, 9, p2484-2494, cited in PTO-892) as applied to claims 1-8, 11, 13, and 21-26, and further in view of Wu (US 8,415,467 B2, issued 09 Apr 2013, cited in PTO-892).
Chacon-Cortes et al. in view of Price et al. teaches as above.
Chacon-Cortes et al. in view of Price et al. does not specifically teach the method where the wash solution is about 20%-50% (w/v) in polyethylene glycol. (claim 9) Chacon-Cortes et al. in view of Price et al. does not specifically teach the method where the polyalkylene glycol comprises polypropylene glycol. (claim 10) Chacon-Cortes et al. in view of Price et al. does not specifically teach the method where wash solution also has 1-30 mM ionic salt. (claim 12) 
Wu teaches nucleic acid material can be effectively separated from a fluid by first contacting the fluid with a positively charged polymer which binds the nucleic acid material. Thereafter, the polymer, having the nucleic acid material bonded thereto, is contacted with a releasing agent which comprises a solution of an alkaline material and a glycol. The glycol material may comprise a monomeric glycol such as ethylene glycol, propylene glycol, or the like, or it may comprise a polymeric glycol such as polyethylene glycol. (abstract) Wu teaches in specific instances, the alkaline material in the releasing agent is a group I metal hydroxide such as sodium hydroxide, potassium hydroxide, or the like. In specific instances, the concentration of the alkali material is less than 50 mM and the concentration of the glycol component, on a weight basis, is in the range of 1-40%. In particular instances, the molecular weight of the polyethylene glycol polymers can range from 200 to 2000. (paragraph spanning columns 2-3) Wu teaches one specific reagent having utility in the practice of the present invention comprises an approximately 8 mM aqueous solution of sodium hydroxide containing approximately 30% by weight of polyethylene glycol (PEG 600). (column 3, lines 10-15) Wu teaches other glycol materials including polymeric and oligomeric glycols, as well as monomeric glycols, may be used in the practice of the present invention. (column 6, lines 5-10) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Chacon-Cortes et al. in view of Price et al. further in view of Wu to select the wash solution to be a solution such as an approximately 8 mM aqueous solution of sodium hydroxide containing approximately 30% by weight of glycol taught by Wu or the glycol to be polypropylene glycol. One of ordinary skill in the art would have been motivated to combine Chacon-Cortes et al. in view of Price et al. further in view of Wu with a reasonable expectation of success because all of Chacon-Cortes et al., Price et al., and Wu are drawn to the field of art of DNA purification, Chacon-Cortes et al. suggests the removal of contaminants performed using sodium chloride/polyethylene glycol, and Wu teaches a solution of an alkaline material and a glycol for use in washing or purification of DNA, Wu teaches an embodiment of the solution containing approximately 8 mM aqueous solution of sodium hydroxide containing approximately 30% by weight of glycol, and Wu teaches the use of monomeric propylene glycol as well as oligomeric or polymeric glycols. Therefore it would have been obvious to combine Chacon-Cortes et al. in view of Price et al. further in view of Wu to select the wash solution to be a solution such as an approximately 8 mM aqueous solution of sodium hydroxide containing approximately 30% by weight of glycol taught by Wu or the glycol to be polypropylene glycol.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623